Citation Nr: 1218838	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-39 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2012, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is etiologically related to his in-service noise exposure. 

2.  The Veteran's current tinnitus is etiologically related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

2.  Tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefits sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts he has bilateral hearing loss disability and tinnitus due to weapons noise exposure in service. 

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that the Veteran's bilateral hearing loss disability and tinnitus are etiologically related to his active service. 

The Veteran's DD 214 shows that his occupational specialty was military policeman.  During his April 2012 Board hearing, the Veteran described being exposed to noise on repeated occasions from weapons.  The Veteran was not given any ear protection in service.  The Veteran's military occupational specialty as a military policeman confirms that his duties involved exposure to acoustic trauma, and the Veteran's description of the acoustic trauma in service is credible.

Service treatment records are not associated with the Veteran's claims file and are presumed to have been destroyed in a fire at the National Personnel Records Center in 1973.  In such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.

The Veteran urges that hearing loss and tinnitus began in service.  He has consistently reported in all written and oral statements that his tinnitus and bilateral hearing loss symptoms began during service and have continued since that time.

The Veteran had a VA audiological evaluation in October 2008.  It disclosed that the Veteran's relevant auditory threshold averages were 58.75 dB in the right ear and 58.75 dB in the left ear, with word recognition scores of 92 percent in each ear.  Thus, the presence of bilateral hearing loss disability was established at that time.  Tinnitus was also reported at that time.  The Veteran reported symptoms of decreased hearing and tinnitus that began in service and existed since that time.  After service, he worked as a finance and resort manager, with no significant post service occupational or recreational exposure to acoustic trauma.  The diagnosis was bilateral sensorineural hearing loss.  The audiologist, who reviewed the claims folder, was unable to provide an opinion as to the etiology of his bilateral hearing loss disability and tinnitus due to the absence of the Veteran's service treatment records.

The Board notes that the October 2008 VA examination report does not contain a stated diagnosis of tinnitus.  However, the Veteran reported symptoms of tinnitus during the examination and is competent to report the presence of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence).

In his testimony before the undersigned, the Veteran credibly testified that he had been exposed to noise from repeated weapons fire during service and described the presence of tinnitus and difficulty hearing since that time. 

The Board finds that service connection for bilateral hearing loss disability and tinnitus is warranted as there is current disability, the Veteran has credibly testified to symptomatology consistent with the disabilities during and since service, and he is competent to provide evidence regarding his symptoms and their history.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  As such, based upon the Veteran's credible testimony, continuity of symptomatology regarding both bilateral hearing loss disability and tinnitus is established since the Veteran separated from service.

The Board has found the Veteran to be a credible historian and accepts his contention that he had hearing loss and tinnitus since in-service noise exposure.  Accordingly, the Board concludes that the Veteran's bilateral hearing loss disability and tinnitus are etiologically related to his active service.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


